  Case 3:20-cv-01067-G-BN Document 7 Filed 05/26/20         Page 1 of 1 PageID 44



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GEORGIA MICHELLE GREGG (BOP                )
REGISTER NO. 09223-479),                   )
                                           )
             Petitioner,                   )
                                           )            CIVIL ACTION NO.
VS.                                        )
                                           )            3:20-CV-1067-G
UNITED STATES OF AMERICA,                  )
                                           )
             Respondent.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      SO ORDERED.

May 26, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
